Citation Nr: 0703503	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945.  The veteran died in December 1983.  The 
appellant is the veteran's widow. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The veteran testified at a 
personal hearing before the RO in November 2004.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, during the pendency of this appeal, on March 31, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held, in pertinent part, that 
the VCAA notice requirements require the VA to send a 
specific notice letter to the claimant that (1) notifies the 
claimant of the evidence and information necessary to reopen 
the claim, (i.e., describes what new and material evidence 
is); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim that complies with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable 
legal precedent.   

In this regard, no VCAA notice letter of record was sent to 
the veteran that defines new and material evidence under the 
amended version set forth under 38 C.F.R. § 3.156(a) (2006).  
The RO received the appellant's claim to reopen in March 
2004.  Therefore the amended version of 38 C.F.R. § 3.156(a) 
applies.  The April 2004 VCAA notice letter only provided 
notice as to the underlying service connection for cause of 
death claim, and did not refer to new and material evidence.     

Furthermore, no letter has specifically advised the appellant 
of what specific evidence would be required to substantiate 
the element or elements needed for service connection for 
cause of death that were found insufficient in the prior 
final Board denial on the merits in August 1988.  In this 
regard, the Board's August 1988 decision, which subsumes the 
prior RO decisions, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2006).  
The appellant must be notified that in order to reopen the 
claim, she must submit medical evidence linking the 
underlying cause of the veteran's death, transistional cell 
bladder carcinoma, to the veteran's military service or to 
his service-connected right inguinal hernia.  

It is important to note that the decision in Kent was only 
recently issued by the Court.  Therefore, there was no basis 
for the RO to act in accordance with a Court decision that 
did not exist until March 2006.  Notwithstanding, in light of 
the prior action of the Court in this case, the Board finds 
it must again remand this case to the RO for development. 

Second, the claims folder contains a VA Form 2-22a dated and 
signed by the appellant in April 1990 that designated a 
private attorney-at-law as the veteran's representative.  
However, this power of attorney was subsequently revoked.  At 
the November 2004 personal hearing, the RO stated on the 
record that the veteran had a representative who was not 
present at the hearing.  A remand is required so that the RO 
may verify whether the appellant intends to be represented by 
a recognized service organization, attorney, agent or other 
person properly designated to represent the appellant, and if 
so, that she must submit the appropriate form for this 
organization or attorney.  See 38 C.F.R. §§ 20.600-20.610 
(2006).      

Accordingly, the case is REMANDED for the following action:

1.	The RO should clarify the identity of 
the appellant's representative, if 
any.  The RO should notify the 
appellant that she must submit the 
appropriate form for this organization 
or attorney, if she is in fact 
represented.  

2.	The RO should send the veteran a 
corrective VCAA notice that (1) 
defines what new and material evidence 
is under the current standard set 
forth under 38 C.F.R. § 3.156(a) 
(2006); and (2) notifies the appellant 
of what specific evidence would be 
required to substantiate the element 
or elements needed for service 
connection for cause of death that 
were found insufficient in the prior 
final Board denial on the merits in 
August 1988.  This would entail asking 
the appellant to submit medical 
evidence linking the underlying cause 
of the veteran's death, transistional 
cell bladder carcinoma, to the 
veteran's military service or to his 
service-connected right inguinal 
hernia.  This notice is outlined by 
the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The corrective 
VCAA notice should also comply with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

3.	After the receipt of any additional 
evidence, the RO should readjudicate 
the claim to reopen for cause of 
death, considering any new evidence 
secured since the March 2005 
statement of the case (SOC).  If the 
disposition remains unfavorable, the 
RO should furnish the appellant and 
her representative, if any, with a 
supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.  This SSOC 
must discuss whether new and material 
evidence has been submitted to reopen 
the claim.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


